Citation Nr: 0201626	
Decision Date: 02/19/02    Archive Date: 02/25/02

DOCKET NO.  98-19 709	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES           

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to July 
1945.  He served under a different name and his service 
records show that he was born in August 1920.  He died in 
February 1998.  His death certificate states that he was born 
in August 1919 and lists the immediate cause of death as 
cardiac arrest due to acute myocardial infarction due to 
coronary artery disease.  He was not service connected for 
any disability during his lifetime, and no claim for any 
Department of Veterans Affairs (VA) benefits was pending at 
the time of his death.  

This appeal originally arose from decisions of the VA 
Regional Office in Los Angeles, California (RO).  The 
appellant, widow of the veteran, appeared and testified 
before a Hearing Officer at the RO in November 1998 and 
before the undersigned at a Board hearing at the RO in July 
1999. 

In an August 2000 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for the 
cause of the veteran's death.  In essence, the Board 
determined that the appellant had not submitted a well-
grounded claim because there was no evidence on file to 
support her claim that sun exposure during the veteran's 
service caused his squamous cell cancer of the skin, which 
caused diabetes, which caused the heart disease which caused 
his death.  The Board also determined that her claim that the 
veteran's death was related to radiation exposure in service 
was implausible because he had not been at the claimed 
location at a time when radiation exposure was possible.  
Subsequent correspondence from the appellant was accepted as 
a request for reconsideration of the Board decision.  That 
request was denied by letter of October 2000.  The appellant 
has appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (the Court).  

A February 2001 Appellee's Motion For Remand And To Stay 
Proceedings requested that the Court vacate the August 2000 
Board decision and remand it for readjudication in light of 
the provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)].  
A March 2001 Appellant's Response to Appellee's Motion For 
Remand did not oppose the February 2001 motion.  On March 13, 
2001, a Court Order, based on the February 2001 Motion and 
March 2001 Response, vacated the Board's August 2000 decision 
and remanded the matter to the Board.  


REMAND

The Board notes that letter from Dr. Kurt J. Wagner dated in 
July 2000 was received by VA after the Board decision was 
issued.  38 C.F.R. § 20.1304(c) (2001).  That letter 
postulated a connection between a skin cancer which the 
veteran had developed in the mid-1960s and his prolonged 
service in the Pacific during World War II.  However, 
although specifically requested to do so, the appellant in 
the course of her appeal has not proffered any significant 
medical evidence, including any clinical records, which would 
corroborate her account of the extensive medical treatment 
the veteran received during his lifetime or any other medical 
support for her multi-faceted theory as to how the veteran's 
death was related to his service.  Review of the record does 
confirm treatment at VA and private facilities in the mid-
1960s for a squamous cell carcinoma of the lower lip, and a 
reference to cervical arthritis and unconfirmed diabetes in a 
September 1978 letter from Frank H. Webster, M.D.  The death 
certificate indicates that he was an in-patient; there is 
therefore a probability of significant terminal hospital 
records.  

In early November 2000 the appellant filed a claim for burial 
benefits.  Entitlement to burial benefits was denied by the 
RO later in November 2000.  A Notice of Disagreement (NOD) as 
to this issue was received by the RO in December 2000.  When 
there has been an initial RO adjudication of a claim and a 
NOD as to its denial, the claimant is entitled to a Statement 
of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  
Pursuant to the provisions of 38 C.F.R. § 19.9(a) (amended 
effective Oct. 8, 1997), "[i]f further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision," the 
Board is required to remand the case to the agency of 
original jurisdiction for the necessary action.  Accordingly, 
if a claim has been placed in appellate status by the filing 
of a NOD, the Board must remand the claim to the RO for 
preparation of a SOC as to that claim. 

In light of the above, this case is REMANDED to the RO for 
the following actions:

1.  The appellant should be requested to 
furnish any medical records for the 
veteran in her possession and also any 
medical materials upon which she based 
the medical analysis which she has 
presented.  If she has no such records or 
materials, she should so state.  If she 
has names, addresses and dates of 
treatment from sources which she believes 
are still viable so that there is a 
reasonable probability that such records 
could be added to the record, she should 
provide them and the RO should develop 
the information as appropriate.  Even if 
the appellant is unable to provide 
additional pertinent information, the RO 
should attempt to obtain, and associate 
with the claims file, the hospital 
records of the veteran's final 
hospitalization, which ended in February 
1998, from Mission Hospital, 27700 
Medical Center Road, Mission Viejo, 
California and the veteran's 1966 and 
1967 treatment records from the Wadsworth 
VA Medical Center in Los Angeles, 
California, which are referred to in the 
April 1967 Hospital Summary on file.  The 
RO should obtain any necessary consent 
form from the appellant for the release 
of the veteran's private medical records.

2.  Thereafter, the RO should have a 
physician with appropriate expertise 
review the claims file and provide an 
opinion as to the etiological 
relationship, if any, between the 
veteran's military service and his post-
service skin cancer, diabetes (if such 
can be documented) and heart disease.  
The opinion should include consideration 
of the appellant's contention that there 
was a causal relationship between the 
veteran's exposure to the sun during 
service and his postservice skin cancer, 
in addition to a causal or etiological 
relationship between the veteran's skin 
cancer and his diabetes and then between 
his diabetes and his heart disease.  If a 
causal relationship between the veteran's 
service and his skin cancer is considered 
to be at least as likely as not, the 
opinion should also consider whether the 
post-surgical residuals of the veteran's 
skin cancer caused or chronically 
worsened his coronary artery disease or 
otherwise played a material causal role 
in the veteran's death.  The physician 
should provide the supporting rationale 
for the above requested opinions. 

3.  The RO should then readjudicate the 
issue of entitlement to service 
connection for the cause of the veteran's 
death based on all of the evidence of 
record.  If the benefit sought on appeal 
is not granted, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded an appropriate opportunity to 
respond.  

4.  The RO must also issue a SOC, 
containing all applicable laws and 
regulations, on the issue of the 
appellant's entitlement to burial 
benefits, including a determination as to 
whether her November 2000 claim was 
timely.  The appellant should be advised 
of her appeal rights and of the time 
period in which to perfect her appeal.  
If, and only if, she does perfect an 
appeal on this issue, it should be 
recognized as such and certified to the 
Board 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is otherwise notified by the RO.  


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




